Motion Granted; Order filed October 10, 2013.




                                      In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-13-00256-CR
                                ____________

                        MILTON WHITING, Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 174th District Court
                           Harris County, Texas
                       Trial Court Cause No. 1365102


                                    ORDER

      Appellant is represented by appointed counsel, Andrew G. McGee.
Appellant’s brief was originally due July 1, 2013. Counsel has been granted four
extensions of time to file the brief until September 20, 2013. On October 8, 2013,
counsel filed a further motion for extension of time. The court grants a final
extension and issues the following order:
      We order appellant’s counsel, Andrew G. McGee, to file appellant’s brief
in this appeal on or before November 4, 2013. No further extensions will be
entertained absent exceptional circumstances. If counsel does not timely file
appellant’s brief as ordered, the Court may issue an order directing the trial court to
conduct a hearing to determine the reason for the failure to file the brief and the
consideration of sanctions, appointment of new counsel, or other appropriate relief.



                                   PER CURIAM




                                          2